UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6371



BENJAMIN ROSS DOWNEY,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairperson, VPB, Official;
GENE JOHNSON, Director; MARK R. WARNER,
Governor; JAMES A. SISK, Manager, Official,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00546-MHL)


Submitted: June 21, 2007                      Decided:   June 29, 2007



Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ross Downey, Appellant Pro Se.     Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin   Ross   Downey   appeals    the   magistrate   judge’s

order* denying relief on his 42 U.S.C. § 1983 (2000) complaint.             We

have       reviewed   the   record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the magistrate

judge.      Downey v. Fahey, No. 3:05-cv-00546-MHL (E.D. Va. Feb. 27,

2007).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




       *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                     - 2 -